Title: John Bondfield to the American Commissioners, 14 June 1778
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honorable Sirs
Bordeaux 14 June 1778
I am strongly importuned by Captain Cassels the Bearer for a Letter of Introductions to your honors in his favor.
Mrs. Cassels his Wife who is come over in order to proceed as they assure me to America, is from Philadelphia. The purport of Mr. Cassels Errand to Paris is to exert his endeavours to obtain the restitution of a Ship belonging to him and his Brother who was the Master and stopt at this place by Gouverment as English property. He solicites your honors protection and declares his intentions are that if he can recover his ship to make her imediately American Property and proceed with his family to America.
The apparent friendly intentions of Mr. Cassels and his family plead my excuse in taking the liberty to write your honors on his Account. With great respect I am Your honors Most Obedient Humble Servant
John Bondfield
 
Addressed: The Honble. Benj Franklin / Arthur Lee & John Adams Esqre. / Commissioners from Congress / at Passy
Endorsed by John Adams: Mr Bondfield 14 June 1778
